DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Applicant argues that the struts of Casey are curved at their terminal ends. The Examiner is entitled to give terms in a claim its plain meaning as interpreted by one of ordinary skill in the art. It is noted that the specification must clearly set forth the definition explicitly and with reasonable clarity, deliberateness, and precision. Exemplification is not an explicit definition. Even explicit definitions can be subject to varying interpretations. See Teleflex, Inc. v. Ficosa North America Corp., 63 USPQ2d 1374, 1381 (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1851,1854 (Fed. Cir. 2001) and MPEP 2111.01. Thus, since the disclosure fails to define where a strut is required to begin or end, it is reasonable that prior art having the same structure as claimed a “straight strut” can be understood to anticipate the feature since no length boundaries are defined in the disclosure and in this instance Casey clearly has straight strut sections within the rows. Additionally, it is inherent these are “uniform” rows of struts as Casey states (paragraph 22) that the struts are parallel with the axis of the stent, which they must be straight in order to be parallel. Further it also must be noted that in giving the broadest reasonable interpretation of a peaks and troughs, it is fair to conclude these can include extensions as these elements are defined as angled recesses and the examiner is of the position these features are not required to be a “tip” or “bottom” most point. Thus, portions that define a peak and trough extend to the struts in the stent of Casey. Further how can one consider a peak or trough as just a point when it is normally understood to be an area or region. Thus, as best understood what the scope of the features can be interpreted as, it is reasonable to assume the structure of Casey is anticipating the claim (18) especially since one does not know what the scope of “uniformly straight” struts was meant to be defined as.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation of “s-shaped” connector is defined by three uniformly straight segments was not found in the written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18,20-23,43,46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause “uniformly straight” in claim 18 is a relative clause which renders the claim indefinite. The phrase “uniformly straight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident if the struts are meant to be straight relative to one another or in other words having the same pattern as one another, being uniform with one another. The written description never described the rows of struts to be “uniformly straight” or even that the struts defining the rows had to be straight.  Thus, there is no boundaries or basic understanding as to the scope of the clause. 
The recitation “s-shaped” in claim 46 is defining the connectors of the stent but then the claim recites these connectors are define with  “uniformly straight” segments. It is not understood how something that is curved implied by the letter S, but then is being considered to have straight segments. This seems contradictory.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18,43,46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Casey (2012/0165921) or, in the alternative, under 35 U.S.C. 103 as obvious over Bowe (2007/0191927). Fig. 4 of Casey shows a bidirectional stent 40, comprising: a cylinder- shaped stent body 42 comprising a plurality of axially arranged rows of struts 46 encircling a central lumen. Fig. 5 shows the stent also includes a plurality of axially arranged alternating rows of s-shaped connectors 58 and rows of opposite s-shaped connectors encircling the central lumen, wherein each row of s-shaped connectors is flanked on both sides by rows of opposite s-shaped connectors and each row of opposite s-shaped connectors is flanked on both sides by rows of s-shaped connectors, wherein each of said rows of struts consists of struts inter- connected to form a wave-pattern with alternating peaks and troughs, wherein each peak has a tip and each trough has a bottom, wherein each peak in a row of struts is connected at its tip 60 to a peak at its tip 56 in an adjacent row of struts by an s- shaped connector or opposite s-shaped connector, wherein connectors in the same row of connectors have the same configuration and wherein when said stent is subject to twist, said rows of s-shaped connectors and opposite s-shaped connectors contract or expand in an alternating manner to form a peristaltic shape in said stent body. Since the prior art stent structure possesses the same configuration as claimed it inherently must allow said stent body to be reversibly twisted clockwise or counter-clockwise from one end of said stent body by a full turn without causing permanent deformation of said struts and said s-shaped connectors or opposite s-shaped connectors in said stent body, further see paragraph 20 of Casey. In giving the broadest reasonable interpretation, since no definition is established on where a strut length or the boundaries to define one, Casey can be said to suggest a stent with “uniformly straight” struts. It can be seen in the illustration below that a row of struts defined with peaks and troughs with straight sections disposed therebetween to define uniformly straight interconnected struts with peak and trough sections. A peak and trough are interpreted with curved portions extending to the strut.
[AltContent: textbox (Uniformly straight struts interconnected between peak and trough sections )]
[AltContent: ]

[AltContent: ][AltContent: textbox (Portions of peak or trough sections extending from straight struts)]
    PNG
    media_image1.png
    172
    160
    media_image1.png
    Greyscale

However, in the alternative (if Applicant means a straight strut extends to the peak and trough) Casey did not have each of the alternating peaks and troughs defined by uniformly straight interconnected struts. Bowe teaches (Fig. 4) a stent that is provided with rows of struts that are defined with a wave-pattern with alternating peaks and troughs and each of the alternating peaks and troughs is defined by uniformly straight interconnected struts. It would have been obvious to one of ordinary skill in the art to alternatively provide the stent with each of the alternating peaks and troughs defined by uniformly straight interconnected struts as taught by Bowe with the stent of Casey such that it enables the surgeon to select the appropriate length row width or strut length by having shorter straight struts extending to tips and bottoms of troughs and reducing a row width dimension by not having peak and trough extensions, thus a more rigid or supportive stent length is provided. 
With respect to claim 43, Casey shows (Fig. 8) the s-shaped connectors having an s-shaped connector body when the stent is in a resting state. This is the same configuration or illustration type of an s-shape connector as Applicant illustrates in Fig. 12. Regarding claim 46, it can be seen (Fig. 6) of Casey there are three uniformly straight segments to define the “s-shaped” connector between rows of struts. It must be noted that without any limitation in the claim to define where the segment begins or ends, there are clearly 3 straight segments in the connectors. However, in the alternative, Bowe teaches (Fig. 4) straight segments of connectors 205 extend “straight” to the rows of struts without any connection feature. It would have been obvious to one of ordinary skill in the art to use straight segments directly to the rows of struts as taught by Bowe with the stent of Casey such that less stress is provided on the connection by being directly attached perpendicularly therewith. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (2012/0165921) alternatively modified with Bowe and in view of Bonsignore et al. (2011/0230957). Casey alternatively modified with Bowe is explained supra. It is also noted that Casey discloses (paragraph 16) the length of the s-shaped connectors to be lengthened but did explicitly disclose the length to be larger than about 150% to 500% of the larger of the row width of the two rows of struts that are connected by said s-shaped connectors or a length about 300% of the larger of the row width of the two rows of struts that are connected by said s-shaped connectors. Bonsignore et al. teach (paragraph 12) that the length of the connectors between rows of struts be greater than about 150% to about 500% or even 300% larger in length than row width of struts, see also Figs. 1,5,8,10,14,16. It would have been obvious to one of ordinary skill in the art to use greater length s-shaped connectors in the stent of Casey and also alternatively modified with Bowe per the teaching of Bonsignore et al. to be about 150% to about 500% or even about 300% larger than the row width of the struts that are connected by the connectors since it will affect axial flexibility and improve it, see Bonsignore paragraph 84.
	Claims 22,23 are rejected under 35 U.S.C. 103 as being unpatentable
over Casey (2012/0165921) and alternatively modified with Bowe and  in view of Sung et al. (2005/0123582). Casey is explained supra. It is also noted that Casey discloses (paragraph 56) the stent can be coated, but did not detail the specifics of the type of coating as to being biodegradable or of chitosan. Sung et al. teach (paragraphs 14,24) chitosan is a useful degradable coating for delivering drugs. It would have been obvious to one of ordinary skill in the art to alternatively incorporate the biodegradable coaling of chitosan as taught by Sung et al. for delivering the therapeutic material coated with the stent of Casey and alternatively modified with Bowe such that it provides a controlled release of a therapeutic material loaded into the chitosan coating, paragraph 202.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cam et al. (2012/0296362) disclose connectors have connection struts that are either s-shaped or straight.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799